Citation Nr: 0029304	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-05 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for chronic back 
strain.

2.  Entitlement to service connection for lumbosacral 
degenerative disc disease.


ATTORNEY FOR THE BOARD

J. Hutcheson, Counsel


INTRODUCTION

The veteran served from November 1952 to October 1954. 



REMAND

The record contains a prior denial of service connection for 
strain.  The record does not contain a prior denial of 
service connection for degenerative disc disease.  Further, 
the provisions of 38 U.S.C.A. § 5107 were amended.  The 
amendment creates additional duties for the VA.

Therefore, the case is remanded for the following:

1.  The veteran is informed that if he 
has evidence linking disc disease to 
service, that evidence must be submitted 
by him to the RO.

2.  The veteran is informed that if he 
has evidence establishing that he still 
has strain or sprain, and/or evidence 
relating the disorder to service, that 
evidence must be submitted by him to the 
RO.

3.  In view of the McCain amendment, the 
RO must schedule a VA examination of the 
lumbar spine.  

4.  The RO should adjudicate the issue of 
entitlement to service connection for 
lumbar disc disease.

5.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



